Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  ROBIN SIFF,

          Plaintiff,
  vs.

  AUDIOLOGY DISTRIBUTION, LLC,
  a foreign limited liability company,
  d/b/a HEARUSA,

          Defendant.
                                         /

                         COMPLAINT AND DEMAND FOR JURY TRIAL

          The Plaintiff, ROBIN SIFF (hereinafter referred to as “Siff”), by and through her undersigned

  counsel, sues the Defendant, AUDIOLOGY DISTRIBUTION, LLC, a foreign limited liability

  company, d/b/a HEARUSA (hereinafter referred to as “HearUSA”), and for her cause of action,

  declares and avers as follows:

                                   I. PRELIMINARY STATEMENT

          1.      This action seeks declaratory, injunctive and equitable relief, equitable damages,

  compensatory damages, punitive damages, costs and attorney’s fees for (1) discharging Siff or

  otherwise discriminating against Siff with respect to her compensation, terms, conditions, or privileges

  of employment, because of her race/ancestry and/or national origin and/or religion, in violation of Title

  VII; (2) limiting, segregating, or classifying Siff in a way which deprived or tended to deprive her of

  employment opportunities or otherwise adversely affect her status as an employee, because of her

  race/ancestry, religion, and/or national origin, in violation of Title VII; (3) discharging Siff or

  otherwise discriminating against Siff with respect to her compensation, terms, conditions, or privileges

  of employment, because she is Jewish, in violation of Section 1981; (4) limiting, segregating, or
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 12



  classifying Siff in a way which deprived or tended to deprive her of employment opportunities or

  otherwise adversely affect her status as an employee, because she is Jewish, in violation of Section

  1981; and (5) retaliating against Siff because she opposed unlawful employment practices, in violation

  of Title VII and Section 1981.

          2.      This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

  et seq., as amended by the Civil Rights Act of 1991, 42 U.S.C. § 1981a (hereinafter referred to as

  “Title VII”), and the Reconstruction Era Civil Rights Act of 1866, 42 U.S.C. § 1981 (hereinafter

  referred to as “Section 1981").

                                          II. JURISDICTION

          3.      Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1343(4) and 42 U.S.C.

  §2000e-5(f). All administrative requirements have been exhausted and a Notice of Right to Sue was

  issued by the Equal Employment Opportunity Commission (“EEOC”) on or about May 10, 2019,

  based upon a charge of discrimination timely and dually-filed with the EEOC and Florida Commission

  on Human Relations (“FCHR”) on or about April 29, 2019.

          4.      Plaintiff reserves the right to move the Court for leave to amend this Complaint to add

  a claim arising under the Florida Civil Rights Act of 1992 (“FCRA”), in the event the FCHR

  determines there is reasonable cause to believe that a discriminatory practice has occurred in violation

  of the FCRA or in the event the FCHR fails to conciliate or determine whether there is reasonable

  cause on Plaintiff’s charge of discrimination within 180 days of the filing of the Plaintiff’s charge of

  discrimination, pursuant to § 760.11(4) and/or (8), Fla. Stat.




                                                     2
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 3 of 12



                                               III. VENUE

          4.      This action properly lies in the Southern District of Florida pursuant to 28 U.S.C.

  §1391(b) because the claims arose in this judicial district.

                                               IV. FACTS

          5.      Siff is a citizen and resident of Broward County, Florida, over the age of eighteen (18),

  within the Court’s jurisdiction and otherwise sui juris.

          6.      HearUSA is a foreign limited liability company, authorized to do and doing business

  in the State of Florida.

          7.      At all times material hereto, HearUSA was a covered employer, and Siff was a covered

  employee, within the meaning of Title VII.

          8.      Siff is American (non-Hispanic), not fluent in the Spanish language, and Jewish. As

  such, Siff is a member of several protected classes under Title VII and Section 1981 as same relates

  to her race/ancestry, religion and national origin.

          9.      HearUSA employed Siff for approximately 21 years as an audiologist/hearing aid sales

  professional, locating her at its Hollywood, Florida office since 2002.

          10.     At all times material hereto, Siff was qualified for her position and performed her job

  competently. Indeed, by virtue of her job performance, customer service and lengthy tenure and

  stability at HearUSA’s Hollywood office, Siff was able to develop many substantial relationships with

  patients/clients over the years. Moreover, Siff always received positive performance evaluations and

  over the years received awards, commendations and appropriate financial rewards in recognition of

  her job performance and the overall value she brought to the company. Significantly, Siff continued

  to win awards based on her excellent customer service even after she was terminated by HearUSA.



                                                        3
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 4 of 12



            11.   In or about November 2017, Adriana Galvis became Siff’s direct supervisor. Galvis

  is Hispanic, fluent in Spanish and not Jewish.

            12.   At all times material hereto, Galvis had power and control over Siff including, but not

  limited to, the power to terminate Siff or, in the alternative, to influence or effect final corporate

  decisions regarding the termination of Siff.

            13.   Since HearUSA employed Galvis and vested her with supervisory authority and control

  over Siff, including but not limited to the power to terminate Siff, or, in the alternative, to effectively

  cause or bring about the termination of Siff, Hear USA is responsible for the acts and conduct of

  Galvis.

            14.   Upon her arrival, and at all times material hereto, Galvis immediately impacted the

  HearUSA work environment in a negative way, unprofessionally choosing to speak with bilingual

  clients in Spanish in front of Siff, as well as during marketing presentations, making Siff extremely

  uncomfortable. Moreover, Galvis went so far as to suggest that Siff’s bilingual clients be transferred

  to a different sales representative (Jose), notwithstanding Siff never had any issues communicating

  with any of these clients, bilingual or otherwise.

            15.   Just months after her arrival, around the March-April 2018 time frame, Galvis’

  discriminatory attitude toward Siff was on full display when out of the blue, Galvis attempted to

  persuade Siff to transfer to HearUSA’s new Davie location so that she (Galvis) could bring someone

  bilingual into the Hollywood office in place of Siff. Siff declined, mostly for reasons related to the fact

  that she was extremely devoted to her Hollywood patient clientele.

            16.   Galvis’ next move was to inform Siff that HearUSA no longer would honor a previous

  agreement it had with Siff, regarding her work schedule. Prior to Galvis’ arrival, Siff and HearUSA

  mutually agreed to a permanent change in Siff’s work schedule that allowed for Siff to not work on

                                                       4
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 5 of 12



  every other Friday, in order to accommodate her parental commitments during the school year. While

  HearUSA did not pay Siff when she did not work Fridays, neither did this accommodation have any

  negative impact on her compensation or benefits otherwise. During the summer months, the schedule

  would revert back to the usual two-week schedule (Monday-Friday). However, in the Spring of 2018,

  Galvis informed Siff that she would be expected, and in fact required, to use her previously accrued

  vacation time off (or “PTO”) if she wanted to continue to be paid her full salary, in order to “cover”

  the eight hours of “missed time” on any Friday she did not work, forcing Siff either to work on those

  Fridays, or suffer a decrease in her accrued vacation benefits. Ultimately, when the new school year

  started in the Fall of 2018, Galvis advised Siff she no longer would be able to take every other Friday

  off at all, regardless of whether Siff had accrued PTO. Galvis even characterized Siff’s previously

  approved schedule modification as “unfortunate”.        17.     Moreover, as of this juncture, Galvis

  advised Siff she would be expected to report to work at 8:30 am each morning, as opposed to the

  previous report time of 9:00 am. In fact, Galvis arbitrarily enforced this new reporting time throughout

  the region over which she had oversight, treating Siff disparately as compared to other

  audiologists/hearing aid sales professionals in the region.

          18.     Most significantly, in early August 2018, Siff advised HearUSA, as she did every year

  as an observant Jew, of her intent to take two (2) days off in September in order to observe the Jewish

  high holiday of Rosh Hashanah. Remarkably, Galvis denied Siff’s PTO request, without so much as

  a reason or explanation.

          19.     Consequently, Siff elevated her concern to those in HearUSA management above

  Galvis, notifying the company in writing of Galvis’ discriminatory denial of her PTO request.

          20.     As a result of Siff’s statutorily protected expression of opposing Galvis’ discriminatory

  denial of her PTO request, Galvis suddenly rescinded her denial.

                                                     5
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 6 of 12



          21.     During the ensuing months, Galvis continuously expressed her discriminatory attitude

  toward Jews in general, directing her subordinate to send an email to the region’s employees, including

  “encouraging” those employees who were off for the Jewish holidays to work on Sundays in order to

  meet the office’s sales targets. Significantly, Siff was the only employee under Galvis’ supervision

  to whom this applied, since she was the only employee in Galvis’ region who was “off” for the Jewish

  holidays.

          22.     Notably, when Siff submitted another PTO request in September 2018, in order to take

  time off two months later in November 2018 (having nothing to do with any religious reasons), Galvis

  inappropriately questioned Siff as to whether this latest PTO request was for a “holyday”. Quite

  frankly, Galvis’ original denial of Siff’s request to use her PTO time for Rosh Hashanah, as well as

  her questioning of Siff’s subsequent request to use her accrued PTO time in November, was

  completely discriminatory under any circumstance, as Siff had accrued and was eligible to take up to

  six (6) weeks of PTO per year by this point in her time with HearUSA, and never had been given a

  difficult time about using it for protected holidays or otherwise.

          23.     On or about November 5, 2018, Galvis gave Siff a written warning, which Siff refused

  to sign, as it was inaccurate, false and completely retaliatory. Significantly, the pretextual nature of

  the document was obvious, as not only did Galvis use a recent alleged event in order to discipline Siff,

  but Galvis also took this opportunity to “pile on” Siff by including in the written warning further

  admonishment for alleged incidents taking place ten (10) months earlier, for which Siff at the time

  allegedly was verbally counseled (although there is no supporting documentation for most if not all

  of these verbal “previous disciplines”).

          24.     A month later, in December 2018, Galvis’ obvious pattern of retaliation continued,

  placing Siff on a Performance Improvement Plan, this time referencing the poor sales numbers for the

                                                     6
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 7 of 12



  entire Hollywood office, along with her own November 5, 2018 written warning that she previously

  gave to Siff, apparently as examples of her unacceptable job performance, advising Siff that she had

  until January 31, 2019 to show “significant and sustained improvement”.

          25.     Significantly, on or about January 24, 2019, Galvis specifically took the opportunity

  to congratulate the entire Hollywood office for achieving + $32.487 above its target sales as of that

  date. The February numbers for the Hollywood office well exceeded the target also, and, as of the end

  of March 2019, the Hollywood office was + $32.745 above its target.

          26.     Notwithstanding, on or about Friday, March 29, 2019, Galvis fired Siff, as a result of

  a fabricated, manipulated and/or exaggerated client complaint, advising Siff to clean out her office and

  immediately leave the premises.

          27.     As a result of the termination, Siff lost an over twenty-one (21) year job, along with

  its commensurate six (6) figure salary and substantial benefits (health, dental, life, 401k with match,

  malpractice insurance costs, state licensing fees, continuing education costs, etc.), thereby destroying

  the career for which she had worked so tirelessly. Siff also lost her career identity and is completely

  emotionally devastated as a result of Galvis’ destruction of her HearUSA career. And obviously, Siff’s

  professional reputation has been significantly tarnished as a result of Galvis’ despicable discriminatory

  conduct.

          28.     As a result of her termination, Siff has suffered a tremendous economic loss. And,

  even with appropriate mitigation, which interim earnings certainly will reduce Siff’s economic

  damages, Siff has not been able to successfully obtain an employment opportunity substantially

  equivalent to that which she has lost at HearUSA by virtue of Galvis’ discrimination.




                                                     7
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 8 of 12



          COUNT I - RACE/NATIONAL ORIGIN/RELIGIOUS DISCRIMINATION -
                                   TITLE VII

          29.     Siff incorporates as if fully realleged herein paragraphs 1 through 28.

          30.     As a non-Hispanic Jewish American, at all times material hereto, Siff was a member

  of several protected classes for purposes of Title VII.

          31.     Through its above-described acts and conduct toward Siff, HearUSA has violated Siff’s

  rights under Title VII.

          32.     HearUSA engaged in discriminatory acts and conduct against Siff with malice and/or

  reckless indifference to Siff’s rights under Title VII.

          33.     Siff has suffered direct pecuniary losses as a result of HearUSA’s above-described

  violations of Title VII.

          34.     Siff has suffered, is now suffering, and will continue to suffer emotional pain and

  suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses as

  a direct result of HearUSA’s discriminatory acts and conduct.

          35.     Siff will suffer future pecuniary losses as a direct result of HearUSA’s discriminatory

  acts and conduct.

          36.     Siff has no plain, adequate, or complete remedy at law to redress the wrongs alleged

  and is now suffering and will continue to suffer irreparable injury from her treatment by HearUSA

  unless HearUSA is enjoined by this Court.

          WHEREFORE, Plaintiff, Robin Siff, prays that this Honorable Court:

          A.      Declare HearUSA’s conduct to be in violation of Siff’s civil rights;

          B.      Enjoin HearUSA from further engaging in such conduct;

          C.      Award Siff equitable damages in the form of back pay;


                                                      8
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 9 of 12



         D.      Award Siff the equitable remedy of reinstatement, or, in the alternative, award Siff

                 front pay in lieu of reinstatement;

         E.      Award Siff compensatory and punitive damages;

         F.      Award Siff costs and reasonable attorney’s fees; and

         G.      Grant such other and further relief as may be deemed just and proper in the premises.

                      COUNT II - RACE DISCRIMINATION - SECTION 1981

         37.     Siff incorporates as if fully realleged herein paragraphs 1 through 28.

         38.     As a non-Hispanic Jewish American, at all times material hereto, Siff was protected

  from discriminatory treatment by Section 1981.

         39.     Through its above-described acts and conduct toward Siff, HearUSA has violated Siff’s

  rights under Section 1981.

         40.     HearUSA engaged in discriminatory acts and conduct against Siff with malice and/or

  reckless indifference to Siff’s rights under Section 1981.

         41.     Siff has suffered direct pecuniary losses as a result of HearUSA’s above-described

  violations of Section 1981.

         42.     Siff has suffered, is now suffering, and will continue to suffer emotional pain and

  suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses as

  a direct result of HearUSA’s discriminatory acts and conduct.

         43.     Siff will suffer future pecuniary losses as a direct result of HearUSA’s discriminatory

  acts and conduct.

         44.     Siff has no plain, adequate, or complete remedy at law to redress the wrongs alleged

  and is now suffering and will continue to suffer irreparable injury from her treatment by HearUSA

  unless HearUSA is enjoined by this Court.

                                                       9
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 10 of 12



          WHEREFORE, Plaintiff, Robin Siff, prays that this Honorable Court:

          A.      Declare HearUSA’s conduct to be in violation of Siff’s civil rights;

          B.      Enjoin HearUSA from further engaging in such conduct;

          C.      Award Siff equitable damages in the form of back pay;

          D.      Award Siff the equitable remedy of reinstatement, or, in the alternative, award Siff

                  front pay in lieu of reinstatement;

          E.      Award Siff compensatory and punitive damages;

          F.      Award Siff costs and reasonable attorney’s fees; and

          G.      Grant such other and further relief as may be deemed just and proper in the premises.

                      COUNT III – RETALIATION PURSUANT TO TITLE VII

          45.     Siff incorporates as if fully realleged herein paragraphs 1 through 28.

          46.     Through its above-described acts and conduct toward Siff , HearUSA has violated

  Siff’s rights under Title VII.

          47.     HearUSA engaged in discriminatory acts and conduct against Siff with malice and/or

  with reckless indifference to Siff ‘s rights under Title VII.

          48.     Siff has suffered direct pecuniary losses as a result of HearUSA’s above-described

  violations of Title VII.

          49.     Siff has suffered, is now suffering, and will continue to suffer emotional pain,

  suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses as

  a direct result of HearUSA’s discriminatory acts and conduct.

          50.     Siff will suffer future pecuniary losses as a direct result of HearUSA’s discriminatory

  acts and conduct.

          51.     Siff has no plain, adequate, or complete remedy at law to redress the wrongs alleged

                                                     10
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 11 of 12



  and is now suffering and will continue to suffer irreparable injury from her treatment by HearUSA

  unless HearUSA is enjoined by this Court.

         WHEREFORE, Plaintiff, ROBIN SIFF, prays that this Honorable Court:

         A.      Declare HearUSA’s conduct to be in violation of Siff 's civil rights;

         B.      Enjoin HearUSA from engaging in such conduct;

         C.      Award the equitable remedy of back pay and front pay, in lieu of reinstatement;

         D.      Award compensatory and punitive damages to Siff ;

         E.      Award Siff costs and reasonable attorney's fees; and

         F.      Grant such other and further relief as may be deemed just and proper in the

                 premises.

                 COUNT IV – RETALIATION PURSUANT TO SECTION 1981

         52.     Siff incorporates as if fully realleged herein paragraphs 1 through 28.

         53.     Through its above-described acts and conduct toward Siff , HearUSA has violated

  Siff’s rights under Section 1981.

         54.     HearUSA engaged in discriminatory acts and conduct against Siff with malice and/or

  with reckless indifference to Siff ‘s rights under Section 1981.

         55.     Siff has suffered direct pecuniary losses as a result of HearUSA’s above-described

  violations of Section 1981.

         56.     Siff has suffered, is now suffering, and will continue to suffer emotional pain,

  suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses as

  a direct result of HearUSA’s discriminatory acts and conduct.

         57.     Siff will suffer future pecuniary losses as a direct result of HearUSA’s discriminatory

  acts and conduct.

                                                   11
Case 0:19-cv-61606-CMA Document 1 Entered on FLSD Docket 06/26/2019 Page 12 of 12



         58.    Siff has no plain, adequate, or complete remedy at law to redress the wrongs alleged

  and is now suffering and will continue to suffer irreparable injury from her treatment by HearUSA

  unless HearUSA is enjoined by this Court.

         WHEREFORE, Plaintiff, ROBIN SIFF, prays that this Honorable Court:

         A.     Declare HearUSA’s conduct to be in violation of Siff ‘s civil rights;

         B.     Enjoin HearUSA from engaging in such conduct;

         C.     Award the equitable remedy of back pay and front pay, in lieu of reinstatement;

         D.     Award compensatory and punitive damages to Siff ;

         E.     Award Siff costs and reasonable attorney’s fees; and

         F.     Grant such other and further relief as may be deemed just and proper in the

                premises.

         PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE

  Dated: June 26, 2019                         Respectfully submitted,
         Boca Raton, FL

                                               /s Daniel R. Levine
                                               DANIEL R. LEVINE, ESQUIRE
                                               Fla. Bar No. 0057861
                                               E-Mail: DRL@PBL-Law.com
                                               Padula Bennardo Levine, LLP
                                               3837 NW Boca Raton Blvd., Suite 200
                                               Boca Raton, FL 33431
                                               Telephone:     (561) 544-8900
                                               Facsimile:     (561) 544-8999
                                               Counsel for Plaintiff




                                                 12
